*232CONCURRING OPINION OF
MR. JUSTICE WOLF.
Defendants, in a summary proceeding for the foreclosure of a mortgage upon a small house and lot, claimed an estate of homestead to the extent of five hundred dollars in the mortgaged property and prayed that the right in question should be adjudged exempt from execution.
The pleading was in the form of an answer admitting; the facts alleged in the complaint, followed by a cross-complaint setting up the facts on which the claim to exemption and the prayer for affirmative relief were based.
Plaintiff thereupon moved to strike the cross-complaint and demanded an order for the sale of the mortgaged premises. I have seen the original opinion of Mr. Justice Aldrey and rely on it for a fuller statement of the facts.
Section 1 of the Homestead Law provides as follows:
“That every householder, having a family, shall be entitled to an estate of homestead to the extent and value of five hundred dollars in a farm, plantation or lot of land, and building's thereon, owned, or lawfully possessed, by lease or otherwise, and occupied by him or her, as a residence, and such homestead and all right and title therein, shall be exempt from attachment, judgment, levy or execution, except for the taxe's due thereon, or purchase price of said property, or liability incurred for the improvements placed thereon, and except as hereinafter, prescribed: Provided, That in the case of a lease or other similar contract nothing herein contained shall be construed to prohibit the landlord or owner of the said farm, plantation or lot of land and the buildings thereon from reentering the said premises in accordance with the terms of the said lease and contract upon a breach of the conditions thereof.”
Under this section it is my idea that an owner of property fias an estate in lands not readily subject to defeasance by anything that a mortgagee may do: Tfie owner needs no declaration of tfie court to protect fiis rigfit of fiomestead and I tfiink fie may claim it any time. Tfie owner waives nothing by making no protest in the mortgage proceeding. Perhaps if some steps were being taken or record being *233made ignoring Ms rights he might have some standing in court, hut until some proceeding adverse to his claim of homestead is taken the owner would be in the position of asking for something already given him by the law. There is no real controversy and the claim of the owner is academic. A similar situation and similar reasoning were presented in the case of Bianchi v. Pierazzi et al., 25 P.R.R. 587. As there was no real controversy there was no .reason for interrupting the summary "mortgage proceeding, as was done in this case. To dispose of an interposed pleading always causes a delay and if the debtor has a right to an order he may also have a right to an appeal.
For these reasons the order ought to be annulled.